
	
		II
		Calendar No. 1063
		110th CONGRESS
		2d Session
		S. 3317
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2008
			Mrs. Clinton (for
			 herself and Mr. Schumer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			September 24 (legislative day, September 17),
			 2008
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 101 West Main Street in Waterville, New York, as the
		  Corporal John P. Sigsbee Post Office. 
	
	
		1.Corporal John P. Sigsbee Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 101 West Main Street in Waterville, New York, shall be known
			 and designated as the Corporal John P. Sigsbee Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Corporal
			 John P. Sigsbee Post Office.
			
	
		September 24 (legislative day, September 17),
		  2008
		Reported without amendment
	
